 

EXECUTION VERSION

 

CONTRIBUTION AND EXCHANGE AGREEMENT

 

Dated as of August 24, 2012

 

by and among

 

ICAHN ENTERPRISES L.P.,

 

BECKTON CORP.,

 

BARBERRY CORP.,

 

High River Limited Partnership

 

and

 

Koala Holding LP

 

 

 

 

Table of Contents

 

    Page       ARTICLE I   Terms of the Transaction       Section 1.1
Contribution of Contribution Shares 1 Section 1.2 Consideration. 1 Section 1.3
Closing 2 Section 1.4 Actions at the Closing 2 Section 1.5 Adjustments 2 Section
1.6 Tax Treatment 3 Section 1.7 704(c) Methods 3       ARTICLE II  
Representations and Warranties of Contributing Parties Relating to Contributing
Parties       Section 2.1 Organization of Contributing Parties 3 Section 2.2
Authority 3 Section 2.3 Title 3 Section 2.4 No Conflicts 4 Section 2.5
Governmental Consents and Approvals 4 Section 2.6 Brokers 4 Section 2.7 No
Purchases or Sales 5       ARTICLE III   Representations and Warranties of
Barberry Relating to Barberry       Section 3.1 Net Worth of Barberry 5      
ARTICLE IV   Representations and Warranties of Beckton Relating to Beckton      
Section 4.1 Organization 5 Section 4.2 Authority 5 Section 4.3 No Conflicts 5
Section 4.4 Governmental Consents and Approvals 6 Section 4.5 Brokers 6 Section
4.6 No Purchases or Sales 6

 

i

 

 

Table of Contents

(continued)

 

    Page       ARTICLE V   Representations and Warranties of IEP       Section
5.1 Organization of IEP 7 Section 5.2 Authority 7 Section 5.3 No Conflicts 7
Section 5.4 Consents and Approvals 7 Section 5.5 Brokers 8 Section 5.6 Title 8  
    ARTICLE VI   Covenants       Section 6.1 Efforts to Consummate Transaction.
8       ARTICLE VII   Conditions to Closing       Section 7.1 Conditions to
Obligations of the Contributing Parties 9 Section 7.2 Conditions to Obligations
of IEP 9       ARTICLE VIII   Indemnification       Section 8.1 Indemnification
by Barberry. 10 Section 8.2 Claims 11 Section 8.3 Notice of Third Party Claims;
Assumption of Defense 12 Section 8.4 Settlement or Compromise 12 Section 8.5
Failure of Barberry to Act 12 Section 8.6 Tax Character 13 Section 8.7 Sole and
Exclusive Remedy 13       ARTICLE IX   Definitions       Section 9.1 Defined
Terms 13

 

ii

 

 

 

Table of Contents

(continued)

 

    Page       ARTICLE X   Miscellaneous       Section 10.1 Investigation 17
Section 10.2 Survival of Representations and Warranties 18 Section 10.3 Entire
Agreement 18 Section 10.4 Waiver 18 Section 10.5 Amendment 18 Section 10.6 No
Third Party Beneficiary 18 Section 10.7 Assignment; Binding Effect 18 Section
10.8 Headings 18 Section 10.9 Invalid Provisions 19 Section 10.10 Governing Law
19 Section 10.11 Counterparts 19 Section 10.12 Waiver of Jury Trial 19 Section
10.13 Consent to Jurisdiction 19 Section 10.14 Expenses 20 Section 10.15 Notices
20 Section 10.16 Further Assurances 21       Schedules           Schedule 1.1
Contribution and Exchange   Schedule 3.1 Net Worth of Barberry         IEP
Disclosure Schedule  

 

iii

 

 

CONTRIBUTION AND EXCHANGE AGREEMENT

 

THIS CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”), dated as of August
24, 2012, is by and among Icahn Enterprises L.P., a Delaware limited partnership
(“IEP”), Beckton Corp., a Delaware corporation (“Beckton”), Barberry Corp., a
Delaware corporation (“Barberry”), High River Limited Partnership, a Delaware
limited partnership (“High River”), and Koala Holding LP, a Delaware limited
partnership (“Koala,” together with High River, the “Contributing Parties,” each
a “Contributing Party”). Capitalized terms not otherwise defined herein have the
meanings set forth in Article IX.

 

RECITALS:

 

WHEREAS, IEP Energy LLC (the “Company”) owns 71,198,718 shares of common stock
of CVR Energy, Inc. (“CVR”), which shares currently represent approximately 82%
of the total issued and outstanding shares of common stock of CVR (“CVR Stock”);

 

WHEREAS, the Contributing Parties collectively own approximately 6.41% of the
membership interests in the Company (the “LLC Shares”) on account of their
contribution of 4,566,546 shares of CVR Stock to the Company; and

 

WHEREAS, the Contributing Parties desire to contribute to IEP, and IEP desires
to receive from the Contributing Parties, the LLC Shares (the “Contribution
Shares”) upon the terms and subject to the conditions in this Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

Terms of the Transaction

 

Section 1.1           Contribution of Contribution Shares. At the Closing, and
on the terms set forth in this Agreement, the Contributing Parties shall cause
the Contribution Shares to be contributed, assigned, transferred, conveyed and
delivered to IEP in the number of LLC Shares set forth opposite each
Contributing Party’s name on Schedule 1.1, and IEP shall receive and accept the
Contribution Shares.

 

Section 1.2           Consideration. The consideration to be issued,
transferred, conveyed and delivered by IEP to the Contributing Parties at the
Closing in exchange for the contribution of the Contribution Shares to IEP shall
equal 3,288,371 fully paid and nonassessable IEP Units, for an aggregate
consideration of 3,288,371 IEP Units (the “Exchange Units”). The Exchange Units
shall be allocated among the Contributing Parties as set forth on Schedule 1.1.

 

1

 

 

Section 1.3           Closing. The closing of the transactions contemplated by
Section 1.1 and Section 1.2 hereof (the “Closing”) shall take place (a) at the
offices of IEP, located at White Plains Plaza, 445 Hamilton Avenue – Suite 1210,
White Plains, NY 10601, immediately after all the conditions set forth in
Article VII are satisfied or waived (other than those conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions at the Closing), or (b) at such other time, date or
place as the parties may agree. The date on which the Closing occurs is herein
referred to as the “Closing Date”. The Closing shall be deemed effective for all
accounting, financial and reporting purposes as of the close of business on the
Closing Date.

 

Section 1.4           Actions at the Closing. At the Closing: (i) IEP shall
issue and deliver to each Contributing Party a certificate or certificates
representing the Exchange Units to be received by such Contributing Party
pursuant to Section 1.2, or, in the case of any Exchange Units that are held in
book-entry form, IEP shall cause such Exchange Units to be transferred to the
account designated in writing by such Contributing Party; (ii) each Contributing
Party shall deliver to IEP the Contribution Shares it is contributing pursuant
to Section 1.1, together with instruments of transfer satisfactory to IEP or, in
the case of any Contribution Shares that are held in book-entry form, such
Contributing Party shall cause such Contribution Shares to be transferred to the
account designated in writing by IEP; (iii) if requested by IEP, each
Contributing Party shall deliver to IEP a statement, meeting the requirements of
section 1.1445-2(b)(2) of the Treasury regulations, to the effect that such
Contributing Party is not a foreign person; (iv) pursuant to Section 5.1 of the
IEP Registration Rights Agreement, each Contributing Party shall deliver to IEP
an executed signature page to the IEP Registration Rights Agreement (the “IEP
Registration Rights Joinder”); (v) IEP shall acknowledge, by signing the IEP
Registration Rights Joinder, that, as a result of the Contributing Parties’
delivery of the IEP Registration Rights Joinder, the Contributing Parties shall
be and shall be deemed to be each a “Holder” under the IEP Registration Rights
Agreement for all purposes thereunder; (vi) IEP shall deliver or cause to be
delivered to the Contributing Parties evidence that the Nasdaq has approved the
Exchange Units for listing, subject only to official notice of issuance, in form
and substance reasonably acceptable to Contributing Parties; and (vii) Beckton
shall cause Icahn Enterprises GP Holdings LP (“IEGP”), the general partner of
IEP to make such contribution to IEP as is necessary for IEGP to maintain a 1%
general partnership interest in IEP.

 

Section 1.5           Adjustments. In the event that the number of LLC Shares or
IEP Units, or securities convertible or exchangeable into or exercisable for LLC
Shares or IEP Units, issued and outstanding prior to (and including) the Closing
Date changes as a result of a reclassification, stock or unit split (including a
reverse stock or unit split), stock or unit dividend or stock or unit
distribution, recapitalization, merger, subdivision, issuer tender or exchange
offer, or other similar transaction, the LLC Shares and/or IEP Units to be
delivered as consideration hereunder, as applicable, shall be proportionately
and equitably adjusted to account for such change.

 

2

 

 

Section 1.6           Tax Treatment. The parties agree and acknowledge that the
contribution of the Contribution Shares to IEP in exchange for the Exchange
Units is intended to qualify as a tax-free contribution to a partnership under
Code Section 721(a) and no party, on a Tax Return or otherwise, shall, except to
the extent required by Law, take any position inconsistent with such treatment.

 

Section 1.7           704(c) Methods. Beckton will cause IEGP, to the extent
possible, to take such action as is necessary, including selecting methods under
Code Section 704(c), to cause each Exchange Unit to have the same economic and
tax characteristics to any purchaser or acquiror thereof as each other IEP Unit,
provided that Beckton consults with the Audit Committee with respect to all Code
Section 704(c) elections relating to this transaction.

 

ARTICLE II

 

Representations and Warranties of Contributing Parties Relating to Contributing
Parties

 

Each Contributing Party hereby makes the following representations and
warranties contained in this Article II to IEP.

 

Section 2.1           Organization of Contributing Parties. Such Contributing
Party is a limited partnership duly organized, validly existing and in good
standing under the Laws of the State of Delaware. Such Contributing Party has
full organizational power and authority to execute and deliver this Agreement
and to perform its obligations hereunder and to consummate the transactions
contemplated hereby. Such Contributing Party is an Affiliate (as defined under
the IEP Registration Rights Agreement) of a Holder (as defined under the IEP
Registration Rights Agreement).

 

Section 2.2           Authority. The execution and delivery by such Contributing
Party of this Agreement, and the performance by such Contributing Party of its
obligations hereunder, have been duly and validly authorized by all requisite
limited partnership action on the part of such Contributing Party and no other
action on the part of such Contributing Party is necessary for such execution,
delivery or performance. This Agreement has been duly and validly executed and
delivered by such Contributing Party and constitutes a legal, valid and binding
obligation of such Contributing Party, enforceable against such Contributing
Party in accordance with its terms.

 

Section 2.3           Title. Such Contributing Party is the sole owner of the
Contribution Shares set forth opposite its name on Schedule 1.1 and has good and
valid title to such Contribution Shares, free and clear of all Liens. The
delivery of such Contribution Shares and other instruments of transfer delivered
by such Contributing Party to IEP at the Closing will transfer to IEP good and
valid title to the Contribution Shares owned by such Contributing Party
immediately prior to the Closing, free and clear of all Liens.

 

3

 

 

Section 2.4           No Conflicts. The execution and delivery by such
Contributing Party of this Agreement do not, and the performance by such
Contributing Party of its obligations under this Agreement and the consummation
of the transactions contemplated hereby will not:

 

(a)          conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the organizational documents of such
Contributing Party;

 

(b)          conflict with or result in a violation or breach of any term or
provision of any Law or Order applicable to such Contributing Party;

 

(c)          (i) conflict with or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require such Contributing Party to obtain any consent, approval or
action of, make any filing (other than with the SEC pursuant to Section 13 and
Section 16 of the Exchange Act) with or give any notice to any Person, as a
result or under the terms of, or (iv) result in or give to any Person any right
of termination, cancellation, acceleration or modification in or with respect
to, any Contract or License to which such Contributing Party is a party; or

 

(d)          result in the creation or imposition of any Lien upon the
Contribution Shares.

 

Section 2.5           Governmental Consents and Approvals. Other than compliance
with any applicable foreign or state securities or blue sky Laws, no consent,
authorization or approval of, filing (other than with the SEC pursuant to
Section 13 and Section 16 of the Exchange Act) or registration with, or
cooperation from, any Governmental or Regulatory Authority is necessary in
connection with the execution, delivery and performance by such Contributing
Party of this Agreement or the consummation of the transactions contemplated
hereby.

 

Section 2.6           Brokers. Such Contributing Party has not used any broker
or finder in connection with the transactions contemplated hereby, and neither
IEP nor any of its Affiliates has or shall have any liability or otherwise
suffer or incur any Loss as a result of or in connection with any brokerage or
finder’s fee or other commission of any Person retained or purporting to be
retained by such Contributing Party in connection with any of the transactions
contemplated by this Agreement.

 

4

 

 

Section 2.7           No Purchases or Sales. Other than the acquisition or
disposition of LLC Shares, CVR Stock or IEP Units from or to Affiliates, no
Contributing Party nor any of its Affiliates has directly or indirectly acquired
or disposed of any CVR Stock or IEP Units during the 60 days preceding the date
hereof.

 

ARTICLE III

 

Representations and Warranties of Barberry Relating to Barberry

 

Barberry hereby makes the following representations and warranties contained in
this Article III to IEP.

 

Section 3.1           Net Worth of Barberry. Schedule 3.1 sets forth the net
worth of Barberry as of the date hereof.

 

ARTICLE IV

 

Representations and Warranties of Beckton Relating to Beckton

 

Beckton hereby makes the following representations and warranties contained in
this Article IV to IEP.

 

Section 4.1           Organization. Beckton is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware.
Beckton has full organizational power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby.

 

Section 4.2           Authority. The execution and delivery by Beckton of this
Agreement, and the performance by Beckton of its obligations hereunder, has been
duly and validly authorized by Beckton’s board of directors and no other action
on the part of Beckton or its shareholders is necessary for such execution,
delivery or performance. This Agreement has been duly and validly executed and
delivered by Beckton and constitutes a legal, valid and binding obligation of
Beckton, enforceable against Beckton in accordance with its terms.

 

Section 4.3           No Conflicts. The execution and delivery by Beckton of
this Agreement does not, and the performance by Beckton of its obligations under
this Agreement and the consummation of the transactions contemplated hereby will
not:

 

(a)          conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the organizational documents of Beckton;

 

(b)          conflict with or result in a violation or breach of any term or
provision of any Law or Order applicable to Beckton; or

 

5

 

 

(c)          (i) conflict with or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require Beckton to obtain any consent, approval or action of, make
any filing (other than with the SEC pursuant to Section 13 and Section 16 of the
Exchange Act) with or give any notice to any Person, as a result or under the
terms of, or (iv) result in or give to any Person any right of termination,
cancellation, acceleration or modification in or with respect to, any Contract
or License to which Beckton is a party.

 

Section 4.4           Governmental Consents and Approvals. Other than
(i) compliance with any applicable foreign or state securities or blue sky Laws
and (ii) the filings or notices that are required and customary pursuant to any
state environmental transfer statutes, no consent, authorization or approval of,
filing (other than with the SEC pursuant to Section 13 and Section 16 of the
Exchange Act) or registration with, or cooperation from, any Governmental or
Regulatory Authority is necessary in connection with the execution, delivery and
performance by Beckton of this Agreement or the consummation of the transactions
contemplated hereby.

 

Section 4.5           Brokers. Beckton has not used any broker or finder in
connection with the transactions contemplated hereby, and neither IEP nor any of
its Affiliates has or shall have any liability or otherwise suffer or incur any
Loss as a result of or in connection with any brokerage or finder’s fee or other
commission of any Person retained or purporting to be retained by Beckton in
connection with any of the transactions contemplated by this Agreement.

 

Section 4.6           No Purchases or Sales. Other than the acquisition or
disposition of LLC Shares, CVR Stock or IEP Units from or to Affiliates, neither
Beckton nor any of its Affiliates has directly or indirectly acquired or
disposed of any LLC Shares, CVR Stock or IEP Units during the 60 days preceding
the date hereof.

 

ARTICLE V

 

Representations and Warranties of IEP

 

Except as set forth on the IEP disclosure schedule (if any) delivered by IEP to
the Contributing Parties concurrently with the execution and delivery of this
Agreement (the “IEP Disclosure Schedule”), IEP hereby makes the following
representations and warranties contained in this Article V to the Contributing
Parties. The IEP Disclosure Schedule is arranged and numbered to correspond to
the numbered and lettered paragraphs contained in this Article V. Unless
otherwise specified herein, disclosure made in any particular Section of the IEP
Disclosure Schedule shall be deemed made in any other Section or Sections of the
IEP Disclosure Schedule to which the relevance of such disclosure is readily
apparent on its face from the text of such disclosure.

 

6

 

 

Section 5.1           Organization of IEP. IEP is a limited partnership duly
formed, validly existing and in good standing under the Laws of the State of
Delaware. IEP has full organizational power and authority to execute and deliver
this Agreement and to perform its respective obligations hereunder and to
consummate the transactions contemplated hereby.

 

Section 5.2           Authority. The execution and delivery by IEP of this
Agreement, and the performance by IEP of its obligations hereunder, have been
duly and validly authorized and no other action on the part of IEP or IEP’s
general partner is necessary. This Agreement has been duly and validly executed
and delivered by IEP and constitutes a legal, valid and binding obligation of
IEP enforceable against IEP in accordance with its terms.

 

Section 5.3           No Conflicts. The execution and delivery by IEP of this
Agreement do not, and the performance by IEP of its obligations under this
Agreement and the consummation of the transactions contemplated hereby, will
not:

 

(a)          conflict with, or result in a violation or breach of, any of the
terms, conditions or provisions of the organizational documents of IEP;

 

(b)          conflict with, or result in a violation or breach of, any term or
provision of any Law or Order applicable to IEP; or

 

(c)          (i) conflict with, or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require IEP to obtain any consent, approval or action of, make any
filing (other than with the SEC pursuant to Section 13 and Section 16 of the
Exchange Act) with or give any notice to any Person as a result or under the
terms of, (iv) result in or give to any Person any right of termination,
cancellation, acceleration or modification in or with respect to, or (v) result
in the creation or imposition of any Lien upon IEP or any of its Assets and
Properties under, any Contract or License to which IEP is a party or by which
any of its Assets and Properties are bound.

 

Section 5.4           Consents and Approvals. No consent, authorization or
approval of, filing (other than with the SEC pursuant to Section 13 and Section
16 of the Exchange Act) or registration with, or cooperation from, any
Governmental or Regulatory Authority or any other Person not a party to this
Agreement is necessary in connection with the execution, delivery and
performance by IEP of this Agreement or the consummation of the transactions
contemplated hereby.

 

7

 

 

Section 5.5           Brokers. IEP has not used any broker or finder in
connection with the transactions contemplated hereby, and each of the
Contributing Parties, the Company and CVR, and each of their Affiliates, does
not have and shall not have any liability nor shall any of them otherwise suffer
or incur any Loss as a result of or in connection with any brokerage or finder’s
fee or other commission of any Person retained or purporting to be retained by
IEP in connection with any of the transactions contemplated by this Agreement.

 

Section 5.6           Title. The Exchange Units have been duly authorized by all
required action on the part of IEP. The delivery of the Exchange Units delivered
by IEP to the Contributing Parties at the Closing will transfer to the
Contributing Parties good and valid title to the Exchange Units free and clear
of all Liens, other than any Liens created by any Contributing Party.

 

ARTICLE VI

 

Covenants

 

Section 6.1           Efforts to Consummate Transaction.

 

(a)          From the date hereof through the Closing Date, upon the terms and
subject to the conditions set forth in this Agreement, each of the parties
hereto shall use its commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other parties in doing, all things necessary, proper or advisable under
applicable Laws and regulations to consummate and make effective the
transactions contemplated by this Agreement. The parties will use their
commercially reasonable efforts and cooperate with one another (i) in promptly
determining whether any filings are required to be made or consents, approvals,
waivers, licenses, permits or authorizations are required to be obtained (or,
which if not obtained, would result in a Material Adverse Effect or an event of
default, termination or acceleration of any agreement or any put right under any
agreement) under any applicable Law or regulation or from any Governmental or
Regulatory Authority or third parties, and (ii) in promptly making any such
filings, in furnishing information required in connection therewith and in
timely seeking to obtain any such consents, approvals, permits or
authorizations.

 

8

 

 

(b)          From the date hereof through the Closing Date, the Contributing
Parties shall give prompt written notice to IEP of: (i) any occurrence, or
failure to occur, of any event whose occurrence or failure to occur would
reasonably be expected to cause any representation or warranty of the
Contributing Parties contained in this Agreement, if made on or as of the date
of such event or as of the Closing Date, to be untrue or inaccurate, except for
changes permitted by this Agreement and except to the extent that any
representation and warranty is made as of a specified date, in which case, such
representation and warranty shall be true, complete and accurate as of such
date; or (ii) any failure of the Contributing Parties or of any officer, member,
director, employee, consultant or agent of the Contributing Parties, to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it or them under this Agreement; provided, however, that no such
notification shall affect the representations or warranties of the Contributing
Parties or the conditions to the obligations of IEP hereunder. From the date
hereof through the Closing Date, IEP shall give prompt written notice to the
Contributing Parties of: (i) any occurrence, or failure to occur, of any event
whose occurrence or failure to occur would reasonably be expected to cause any
representation or warranty of IEP contained in this Agreement, if made on or as
of the date of such event or as of the Closing Date, to be untrue or inaccurate,
except for changes permitted by this Agreement and except to the extent that any
representation and warranty is made as of a specified date, in which case, such
representation and warranty shall be true, complete and accurate as of such
date; or (ii) any failure of IEP or any officer, general partner, director,
employee, consultant or agent of IEP, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it or them under this
Agreement; provided, however, that no such notification shall affect the
representations or warranties of IEP or the conditions to the obligations of the
Contributing Parties hereunder.

 

ARTICLE VII

 

Conditions to Closing

 

Section 7.1           Conditions to Obligations of the Contributing Parties.

 

(a)          Representations and Warranties; Covenants. (i) Each of the
representations and warranties of IEP contained in this Agreement shall have
been accurate, true and correct on and as of the date hereof, and shall also be
accurate, true and correct in all material respects on and as of the Closing
Date with the same force and effect as though made by IEP as of the Closing Date
(other than the representations and warranties made as of a specific date, which
representations and warranties shall have been true and correct only as of such
date); (ii) the covenants contained in this Agreement that are to be complied
with by IEP on or before the Closing shall have been complied with in all
material respects; and (iii) the Contributing Parties shall have received a
certificate dated the Closing Date of IEP signed by a duly authorized
representative of IEP stating that the conditions specified in clauses (i) and
(ii) of this Section 7.1(a) have been satisfied.

 

(b)          No IEP Material Adverse Effect. Since the date of this Agreement,
no event, fact or circumstance shall have occurred or exist that would
constitute, or would reasonably be expected to have, a Material Adverse Effect
on IEP.

 

Section 7.2           Conditions to Obligations of IEP. The obligations of IEP
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or waiver, at or prior to the Closing, of each of the
following conditions:

 

9

 

 

(a)          Representations and Warranties; Covenants. (i) Each of the
representations and warranties contained in Articles II, III or IV of this
Agreement shall have been accurate, true and correct on and as of the date
hereof, and shall also be accurate, true and correct in all material respects on
and as of the Closing Date with the same force and effect as though made as of
the Closing Date (other than the representations and warranties made as of a
specific date, which representations and warranties shall have been true and
correct only as of such date); (ii) the covenants contained in this Agreement
that are to be complied with by the Contributing Parties on or before the
Closing shall have been complied with in all material respects; and (iii) IEP
shall have received a certificate dated the Closing Date of the Contributing
Parties and Beckton, signed by a duly authorized representative of each
Contributing Party and Beckton, stating that the conditions specified in clauses
(i) and (ii) of this Section 7.2(a) have been satisfied.

 

(b)          No Material Adverse Effect. Since the date of this Agreement, no
event, fact or circumstance shall have occurred or exist that would constitute,
or would reasonably be expected to have, a Material Adverse Effect.

 

ARTICLE VIII

 

Indemnification

 

Section 8.1           Indemnification by Barberry.

 

(a)          Barberry agrees to indemnify IEP and its Affiliates and their
respective officers, directors, employees, independent contractors,
stockholders, principals, partners, agents, or representatives (other than Carl
C. Icahn and his Affiliates other than Icahn Enterprises G.P. Inc. and its
controlled Affiliates; provided, however, that for all purposes of this Article
VIII, the Company, CVR, and their controlled Affiliates shall not be deemed to
be Affiliates of Icahn Enterprises G.P. Inc.) (each an “Indemnified Person” and
collectively, the “Indemnified Persons”) against, and to hold each Indemnified
Person harmless from, any and all Losses incurred or suffered by any Indemnified
Person relating to or arising out of or in connection with (i) any breach of or
any inaccuracy in any representation or warranty made by any Contributing Party
in this Agreement or (ii) any breach of or failure by any Contributing Party to
perform any of its covenants or obligations set out or contemplated in this
Agreement.

 

(b)          Notwithstanding any provisions to the contrary contained herein,
(x) indemnification for Losses under Section 8.1(a) shall be payable by Barberry
only if the aggregate amount of all Losses incurred by the Indemnified Persons
shall exceed the Basket Amount, at which time all such Losses, including any
Losses comprising the Basket Amount, shall be recoverable and (y) the aggregate
liability of Barberry for indemnification of IEP under Section 8.1(a) shall in
no event exceed the Cap Amount.

 

10

 

 

(c)          For purposes of this Article VIII, any inaccuracy in or breach of
any representation or warranty shall be determined without regard to any
materiality, “Material Adverse Effect”, “Material Adverse Change” or similar
qualification, and without regard to any qualification or requirement that a
matter be or not be “reasonably expected” to occur, contained in or otherwise
applicable to such representation or warranty.

 

Section 8.2           Claims. As promptly as is reasonably practicable after
becoming aware of a claim for indemnification under this Agreement, the
Indemnified Person shall promptly give notice to Barberry of such claim and the
amount the Indemnified Person will be entitled to receive hereunder from
Barberry; provided that the failure of the Indemnified Person to promptly give
notice shall not relieve Barberry of its obligations except to the extent (if
any) that Barberry shall have been prejudiced thereby. If Barberry does not
object in writing to such indemnification claim within thirty (30) days of
receiving notice thereof, the Indemnified Person shall be entitled to recover,
on the thirty-fifth day after such notice was given, from Barberry the amount of
such claim, and no later objection by Barberry shall be permitted; if Barberry
agrees that it has an indemnification obligation but objects that it is
obligated to pay only a lesser amount, the Indemnified Person shall nevertheless
be entitled to recover, on the thirty-fifth day after such notice was given,
from Barberry the lesser amount, without prejudice to the Indemnified Person’s
claim for the difference. In addition to the amounts recoverable by the
Indemnified Person from Barberry pursuant to the foregoing provisions, the
Indemnified Person shall also be entitled to recover from Barberry interest on
such amounts at the rate of Two Times Prime from, and including, the
thirty-fifth day after such notice of an indemnification claim is given to, but
not including, the date such recovery is actually made by the Indemnified
Person.

 

11

 

 

Section 8.3           Notice of Third Party Claims; Assumption of Defense. The
Indemnified Person shall give notice as promptly as is reasonably practicable to
Barberry of the assertion of any claim, or the commencement of any suit, action
or proceeding, by any Person not a party hereto (a “Third Party Claim”) in
respect of which indemnity may be sought under this Agreement; provided that the
failure of the Indemnified Person to promptly give notice shall not relieve
Barberry of its obligations except to the extent (if any) that Barberry shall
have been prejudiced thereby. Barberry may, at its own expense, participate in
the defense of any Third Party Claim, suit, action or proceeding (a) upon notice
to the Indemnified Person and (b) upon delivery by Barberry to the Indemnified
Person a written agreement that the Indemnified Person is entitled to
indemnification for all Losses arising out of such Third Party Claim, suit,
action or proceeding and that Barberry shall be liable for the entire amount of
any Loss, at any time during the course of any such Third Party Claim, suit,
action or proceeding, assume the defense thereof; provided, however, that
(i) Barberry’s counsel is reasonably satisfactory to the Indemnified Person, and
(ii) Barberry shall thereafter consult with the Indemnified Person upon the
Indemnified Person’s reasonable request for such consultation from time to time
with respect to such Third Party Claim, suit, action or proceeding. If Barberry
assumes such defense, the Indemnified Person shall have the right (but not the
duty) to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by Barberry. If, however, the
Indemnified Person reasonably determines in its judgment that representation by
Barberry’s counsel of both Barberry and the Indemnified Person would present
such counsel with a conflict of interest, then such Indemnified Person may
employ separate counsel to represent or defend it in any such Third Party Claim,
action, suit or proceeding and Barberry shall pay all of the fees and
disbursements in connection with the retention of such separate counsel. If
Barberry fails to promptly notify the Indemnified Party that Barberry desires to
defend the Third Party Claim pursuant, or if Barberry gives such notice but
fails to prosecute vigorously and diligently or settle the Third Party Claim,
then the Indemnified Party will have the right to defend, at the sole cost and
expense of Barberry, the Third Party Claim by all appropriate proceedings, which
proceedings will be prosecuted by the Indemnified Person in good faith or will
be settled at the discretion of the Indemnified Person (with the consent of
Barberry, which consent will not be unreasonably withheld). The Indemnified
Person will have full control of such defense and proceedings, including any
compromise or settlement thereof. Whether or not Barberry chooses to defend or
prosecute any such Third Party Claim, suit, action or proceeding, all of the
parties hereto shall cooperate in the defense or prosecution thereof.

 

Section 8.4           Settlement or Compromise. Any settlement or compromise
made or caused to be made by the Indemnified Person or Barberry, of any claim,
suit, action or proceeding shall also be binding upon Barberry or the
Indemnified Person, as the case may be, in the same manner as if a final
judgment or decree had been entered by a court of competent jurisdiction in the
amount of such settlement or compromise thereof; provided, however, that no
obligation, restriction or Loss shall be imposed on the Indemnified Person as a
result of such settlement without its prior written consent. The Indemnified
Person will give Barberry at least thirty (30) days notice of any proposed
settlement or compromise of any Third Party Claim, suit, action or proceeding it
is defending, during which time Barberry may reject such proposed settlement or
compromise; provided, however, that from and after such rejection, Barberry
shall be obligated to assume the defense of and full and complete liability and
responsibility for such Third Party Claim, suit, action or proceeding and any
and all Losses in connection therewith in excess of the amount of
unindemnifiable Losses which the Indemnified Person would have been obligated to
pay under the proposed settlement or compromise.

 

Section 8.5           Failure of Barberry to Act. In the event that Barberry
does not assume the defense of any Third Party Claim, suit, action or proceeding
brought against an Indemnified Person, then any failure of the Indemnified
Person to defend or to participate in the defense of any such Third Party Claim,
suit, action or proceeding or to cause the same to be done, shall not relieve
Barberry of any of its obligations under this Agreement.

 

12

 

 

Section 8.6           Tax Character. The parties agree that any payments made to
IEP pursuant to this Article VIII will be treated for federal and state income
tax purposes as a tax-free contribution to IEP in exchange for the Exchange
Units under Code Section 721(a) and no party, on a Tax Return or otherwise,
shall, except to the extent required by Law, take any position inconsistent with
such treatment.

 

Section 8.7           Sole and Exclusive Remedy. The indemnification remedy
provided by Barberry to the Indemnified Persons under this Article VIII shall be
the sole and exclusive remedy to which IEP and each other Indemnified Person
shall be entitled after the Closing under this Agreement. Any amounts owed by
Barberry to an Indemnified Person under this Article VIII may be paid by
Barberry, in its sole discretion, in cash, IEP Units, or a combination of cash
and IEP Units. For purposes of determining the number of IEP Units which are to
be delivered to an Indemnified Person upon settlement of an indemnification
claim in whole or in part with IEP Units, the value of each IEP Unit shall be
deemed to be $39.77.

 

ARTICLE IX

 

Definitions

 

Section 9.1           Defined Terms. As used in this Agreement, the following
defined terms have the meanings indicated below:

 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, owns or controls, is under common ownership or control
with, or is owned or controlled by, such specified Person.

 

“Agreement” has the meaning ascribed to it in the recitals.

 

“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, and wherever situated), including the goodwill
related thereto, operated, owned or leased by such Person.

 

“Audit Committee” means the Audit Committee of the Board of Directors of the
general partner of IEP, as the same may be constituted from time to time.

 

“Barberry” has the meaning ascribed to it in the recitals.

 

“Basket Amount” means $1,300,000.

 

“Beckton” has the meaning ascribed to it in the recitals.

 

13

 

 

“Business Day” means any day of the year other than (i) any Saturday or Sunday
or (ii) any other day on which commercial banks located in New York City are
generally closed for business.

 

“Business or Condition” of any Person means the business, condition (financial
or otherwise), properties, assets or results of operations or prospects of such
Person, taken as a whole.

 

“Cap Amount” shall be equal to $130,786,000.

 

“Closing” has the meaning ascribed to it in Section 1.4.

 

“Closing Date” has the meaning ascribed to it in Section 1.4.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning ascribed to it in the recitals.

 

“Contract” means any contract, lease, commitment, understanding, sales order,
purchase order, agreement, indenture, mortgage, note, bond, right, warrant,
instrument, plan, permit or license, whether written or oral, which is intended
or purports to be binding and enforceable and to which CVR, any of its
Subsidiaries or the Company is a party.

 

“Contributing Party” or “Contributing Parties” have the respective meanings
ascribed to them in the recitals.

 

“Contribution Shares” has the meaning ascribed to it in the recitals.

 

“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“CVR” has the meaning ascribed to it in the recitals.

 

“CVR Stock” has the meaning ascribed to it in the recitals.

 

“Dollars” or numbers proceeded by the symbol “$” means amounts in United States
Dollars.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

“Exchange Units” has the meaning ascribed to it in Section 1.2.

 

14

 

 

“GAAP” means U.S. generally accepted accounting principles at the time in
effect.

 

“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, administrative or other agency, commission, authority, licensing
board official or other instrumentality of the United States or any state,
county, city or other political subdivision thereof, or of any foreign
government having competent jurisdiction over the Business or Condition of any
Person.

 

“IEGP” has the meaning ascribed to it in Section 1.4.

 

“IEP” has the meaning ascribed to it in the recitals.

 

“IEP Disclosure Schedule” has the meaning ascribed to it in the introductory
paragraph of Article V.

 

“IEP Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of June 30, 2005 by and among American Real Estate Partners,
L.P. (now known as IEP), Highcrest Investors Corp., Arnos Corp., Cyprus, LLC and
Gascon Partners, as amended by Amendment No. 1 thereto, dated as of August 8,
2007.

 

“IEP Registration Rights Joinder” has the meaning ascribed to it in Section 1.4.

 

“IEP Units” means the depositary units representing limited partner interests of
IEP.

 

“Indemnified Person” or “Indemnified Persons” have the respective meanings
ascribed to them in Section 8.1(a).

 

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States or any state,
county, city or other political subdivision or of any Governmental or Regulatory
Authority.

 

“License” means licenses, permits, certificates of authority, authorizations,
approvals, registrations, findings of suitability, variances, exemptions,
certificates of occupancy, orders, franchises and similar consents granted or
issued by any Governmental or Regulatory Authority.

 

“Lien” means any mortgage, lien (except for any lien for Taxes not yet due and
payable), charge, restriction, pledge, security interest, option, lease or
sublease, claim, right of any third party, easement, encroachment, encumbrance
or other adverse claim of any kind or description.

 

15

 

 

“Loss” or “Losses” means any and all liabilities, losses, costs, claims,
obligations, damages (including consequential damages if and to the extent
actually paid to a third party in connection with a Third Party Claim, amounts
paid in settlement, and reasonable expenses of investigation, enforcement and
collection), penalties and expenses (including attorneys’ and accountants’ fees
and expenses and costs of investigation and litigation), whether absolute,
accrued, conditional or otherwise; provided, however, that the Losses for which
any Indemnified Person shall be entitled to indemnification with respect to any
claim hereunder shall be net of any (i) tax benefit, (ii) insurance proceeds and
(iii) other amounts to the extent actually realized or received, as applicable,
at any time and from time to time by such Indemnified Person by reason of or in
connection with the same matters, facts or circumstances giving rise to such
claim for indemnification hereunder (including without limitation any future
such recoveries).

 

“Material Adverse Effect” or “Material Adverse Change,” as to any Person, means
a material adverse change (or circumstance involving a prospective change) in
the Business or Condition of such Person. Unless the context otherwise indicates
or requires, any reference herein to a “Material Adverse Effect” or “Material
Adverse Change” shall mean a “Material Adverse Effect” or “Material Adverse
Change” with respect to CVR its Subsidiaries and the Company, taken as a whole.

 

“Nasdaq” means the Nasdaq Stock Market.

 

“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).

 

“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union, association or Governmental or Regulatory Authority.

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“SEC” means the Securities and Exchange Commission.

 

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, association or
other entity (i) the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP or (ii) of which more than 50%
of (A) the outstanding capital stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors of such
corporation, (B) the interest in the capital or profits of such partnership or
limited liability company or (C) the beneficial interest in such trust or estate
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person.

 

16

 

 

“Tax” or “Taxes” means any and all taxes, charges, fees, levies, duties,
liabilities, impositions or other assessments, including, without limitation,
income, gross receipts, profits, excise, real or personal property,
environmental, recapture, sales, use, value-added, withholding, social security,
retirement, employment, unemployment, occupation, service, license, net worth,
payroll, franchise, gains, stamp, transfer and recording taxes, fees and
charges, imposed by a Tax Authority, whether computed on a separate,
consolidated, unitary, combined or any other basis; and such term shall include
any interest whether paid or received, fines, penalties or additional amounts
attributable to, or imposed upon, or with respect to, any such taxes, charges,
fees, levies, duties, liabilities, impositions or other assessments.

 

“Tax Authority” means the U.S. Internal Revenue Service or any other taxing
authority (whether domestic or foreign including, without limitation, any state,
county, local or foreign government or any subdivision or taxing agency thereof
(including a United States possession)).

 

“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any taxing authority or
jurisdiction (foreign or domestic) with respect to Taxes, including attachments
thereto and amendments thereof, and including, without limitation, information
returns, any documents with respect to or accompanying payments of estimated
Taxes, or with respect to or accompanying requests for the extension of time in
which to file any such report, return, document, declaration or other
information.

 

“Third Party Claim” has the meaning ascribed to it in Section 8.3.

 

“Two Times Prime” means two times the prime rate published by Citibank, N.A.

 

ARTICLE X

 

Miscellaneous

 

Section 10.1      Investigation. It shall be no defense to an action for breach
of this Agreement that IEP or any of its agents have (or have not) made
investigations into the affairs of CVR or the Company or have Knowledge of a
misrepresentation or breach of warranty or that CVR or the Company or any
Contributing Party could not have known of the misrepresentation or breach of
warranty.

 

17

 

 

Section 10.2      Survival of Representations and Warranties. The
representations and warranties of the parties hereunder shall survive the
Closing for the shorter of (i) a period of six (6) years from the Closing Date
or (ii) for so long as any claim may be made in respect of such matters under
any applicable statute of limitations, as it may be extended.

 

Section 10.3      Entire Agreement. This Agreement, including the schedules and
exhibits hereto, which are incorporated herein and made an integrated part
hereof, constitutes the entire agreement between the parties hereto and
supersedes any and all prior discussions and agreements between the parties
relating to the subject matter hereof.

 

Section 10.4      Waiver. Any term or condition of this Agreement may be waived
at any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition. No waiver by any
party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.

 

Section 10.5      Amendment. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
party hereto.

 

Section 10.6      No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third party beneficiary rights upon any other Person, except
that each Indemnified Person shall be a third party beneficiary of Article VIII.

 

Section 10.7      Assignment; Binding Effect. No party may assign this Agreement
or any right, interest or obligation hereunder without the prior written consent
of the other Parties. This Agreement is binding upon, inures to the benefit of
and is enforceable by the parties hereto and their respective successors and
assigns.

 

Section 10.8      Headings. The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.

 

18

 

 

Section 10.9      Invalid Provisions. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future Law, and if
the rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, and
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.

 

Section 10.10    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflicts of laws principles thereof, except as to matters
relating to the internal affairs of the parties, which shall be governed by the
respective law of their organization or incorporation, as the case may be.

 

Section 10.11    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

Section 10.12    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST
ANY OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY
OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN. No party to this
Agreement shall seek a jury trial in any lawsuit, proceeding, counterclaim, or
any other litigation procedure based upon, or arising out of, this Agreement or
any related instruments or the relationship between the parties. No party will
seek to consolidate any such action in which a jury trial has been waived with
any other action in which a jury trial cannot be or has not been waived. THE
PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND
THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

 

Section 10.13    Consent to Jurisdiction. Each party irrevocably submits to the
exclusive jurisdiction of any New York State Court in the County of New York or
any courts of the United States of America located in the Southern District of
New York, and each party hereby agrees that all suits, actions and proceedings
brought by such party hereunder shall be brought in any such court. Each party
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court, any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum and
the right to object, with respect to any such suit, action or proceeding brought
in any such court, that such court does not have jurisdiction over such party or
the other party. In any such suit, action or proceeding, each party waives, to
the fullest extent it may effectively do so, personal service of any summons,
complaint or other process and agrees that the service thereof may be made by
any means permitted by Section 10.15 (other than facsimile transmission). Each
party agrees that a final non-appealable judgment in any such suit, action or
proceeding brought in such a court shall be conclusive and binding.

 

19

 

 

Section 10.14    Expenses. All expenses, costs and fees in connection with the
transactions contemplated hereby (including fees and disbursements of counsel,
consultants and accountants) incurred by (a) the Contributing Parties shall be
paid and borne exclusively by the Contributing Parties and (b) IEP shall be paid
and borne exclusively by IEP. All transfer, documentary, sales, use, stamp and
registration Taxes imposed with respect to the contribution and exchange of the
Contribution Shares shall be borne by the Contributing Parties.

 

Section 10.15    Notices. All notices, request, demands and other communications
hereunder shall be in writing and shall be delivered personally, by certified or
registered mail, return receipt requested, and postage prepaid, by courier, or
by facsimile transmission, addressed as follows:

 

If to any Contributing Party:

White Plains Plaza
445 Hamilton Avenue - Suite 1210
White Plains, NY 10601
Attn: Keith Cozza

 

With a copy to:

Icahn Associates Corp.
767 Fifth Avenue
New York, NY 10153
Attn: Jordan Bleznick

 

If to IEP:

c/o Icahn Enterprises L.P.
White Plains Plaza
445 Hamilton Avenue - Suite 1210
White Plains, NY 10601
Attn: SungHwan Cho

 

20

 

 

With a copy to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attn: William D. Regner

 

or to such other address as a party may from time to time designate in writing
in accordance with this Section 10.15. Each notice or other communication given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been received (a) on the Business Day it is sent, if sent by
personal delivery, (b) the earlier of receipt of three (3) Business Days after
having been sent by certified or registered mail, return receipt requested and
postage prepaid, (c) on the Business Day it is sent, if sent by facsimile
transmission and an activity report showing the correct facsimile number of the
party on whom notice is served and the correct number of pages transmitted is
obtained by the sender (provided, however, that such notice or other
communication is also sent by some other means permitted by this Section 10.15),
or (d) on the first Business Day after sending, if sent by courier or overnight
delivery.

 

Section 10.16    Further Assurances. Each of the parties hereto covenants and
agrees that, from time to time subsequent to Closing, it will, at the request of
the other party, execute and deliver all such documents, including, without
limitation, all such additional conveyances, transfers, consents and other
assurances and do all such other acts and things as such other party may from
time to time request be executed or done in order to better evidence, perfect or
effect any provision of this Agreement, or of any agreement or other document
executed pursuant to this Agreement, or any of the respective obligations
intended to be created hereby or thereby.

 

21

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.

 

  BARBERRY CORP.         By: /s/Keith Cozza     Name:   Keith Cozza    
Title:     Secretary; Treasurer         BECKTON CORP.         By: s/Keith Cozza
    Name:   Keith Cozza     Title:     Secretary; Treasurer

 

  HIGH RIVER LIMITED PARTNERSHIP         By: Hopper Investments LLC, its general
  partner         By: Barberry Corp., its sole member         By: s/Keith Cozza
    Name:   Keith Cozza     Title:     Secretary; Treasurer

 

  KOALA HOLDING LP         By: Koala Holding GP Corp., its general   partner    
    By: s/Keith Cozza     Name:   Keith Cozza     Title:     Secretary;
Treasurer

 

[Signature Page to the Contribution and Exchange Agreement]

 

 

 

 

  ICAHN ENTERPRISES L.P.   By: Icahn Enterprises G.P. Inc., its general
partner         By: /s/ SungHwan Cho     Name:  SungHwan Cho     Title:    Chief
Financial Officer

 

[Signature Page to the Contribution and Exchange Agreement]

 

 

 

 

Schedule 1.1

 

Contribution and Exchange

 

Contributing Party  Percentage of LLC Shares
Contributed   Number of Units of IEP
Units Received            High River Limited Partnership   3.53%   1,812,381    
         Koala Holding LP   2.88%   1,475,990              Total   6.41% 
 3,288,371 

 

 

 

